Citation Nr: 1631718	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He died in May 2008.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the VA Pension Management Center in St. Paul, Minnesota, denying payment of death pension benefits on the basis that her countable income exceeded the maximum annual limit.  In July 2013, the appellant testified at a videoconference hearing before the Board, held at the RO.  The transcript is associated with the claims folder.

Subsequently, in an April 2016 letter the appellant was notified that the Veterans Law Judge that conducted the hearing was no longer employed by the Board and as such the appellant was entitled to another hearing.  The appellant failed to respond to the letter and therefore the Board will proceed with the claim without a new hearing.

The above stated claim was previously remanded by the Board in August 2013 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is necessary in this case in order to properly ascertain financial data that is pertinent to the appellant's claim.

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101 , 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5), (2015).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a), (b), (d)(5) (2015).  The MAPR is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21 , 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503 , 1521; 38 C.F.R. §§ 3.3 , 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a) ; 38 C.F.R. 
§ 3.271(a).  The types of income that are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 ; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272.  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

For the purpose of determining initial entitlement, or resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a). 

In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

Here, in a July 2008 decision, the appellant's claim for nonservice-connected death pension benefits was approved subject to the income limitations and recalculations mentioned.  Subsequently, VA terminated these benefits and resultant monthly payments upon VA learning that her income and net worth had changed so as to exceed the MAPR, effective in October 2008.  The benefits were reinstated effective February 2011 and terminated again effected January 2012 for the same reason.

During the July 2013 hearing, the appellant testified that VA was using incorrect figures in calculating her credited income, which created her lack of entitlement to death pension benefits.  The appellant referenced a VA letter dated in April 2012 indicating that she had an increase of $123 per month from DFAS, when in fact, she was receiving less than that.  Additionally, she disagreed with the figures used to calculate her SSA benefits.  She contended that, once Medicare was subtracted, she was only receiving a monthly allowance of $21 from SSA (as opposed to $1404 spread out over a 12-month period).

With respect to medical expenses, the appellant further testified that, since 2008, she had incurred larger than expected medical expenses.  Her estimated medical expenses for 2012 were around $8,000, and $5,508 for 2013 at the time of the hearing.  She also indicated that she spent $140 per month in transportation expenses to take her to and from medical facilities.

The appellant submitted a variety of receipts, billing statements, and other financial data to support her position that her medical expenses were not properly calculated by the RO; hence, making her credited income an inaccurate figure.

The Board previously remanded the claim in August 2013 because there was conflicting and possibly inaccurate income and medical expense information of record, and the Board had difficulty ascertaining the needed information.

At the time of the previous remand, the appellant had submitted a list enumerating her medical expenses for 2009 through 2011, but not after 2011.  She also submitted what appear to be her calculations of itemized monthly expenses and monthly income, but it is unclear what time period this document is referencing.  

Subsequent to the remand, in January 2014 and August 2015, the appellant submitted VA Form 21 0518 1, Eligibility and Verification Report, VA Form 21 8416 Medical Expense Report and VA Form 5655, Financial Status Report, containing financial information for the years 2008, 2009, 2010, 2011, 2012, 2013, and 2014.  Unfortunately, there has been no verification of the appellant's Social Security Administration (SSA) income and the above noted forms provided inconsistent information.  The November 2015 Supplemental Statement of the Case (SSOC) stated that the appellant had not provided the necessary information and only noted that VA Form 21 8416, medical expense report, as having been submitted in August 2015.  

Thus, the Board finds that additional information regarding the appellant's current financial status is needed.  The Board notes that the record contains some relevant financial information, but it is incomplete and difficult to get a clear and accurate picture of the actual financial figures for 2008 through 2015.  Moreover, it is unclear that the VA Pension Management Center has reviewed the financial information provided by the appellant and there is no evidence that any financial information has been confirmed.  

The appellant therefore needs to be given opportunity to supplement the record with her pertinent financial data that is already not available and her income, especially her SSA income, should be verified.  Additionally, the RO should consider the medical expenses submitted and lay testimony when correctly identifying the appellant's credited income for the calculations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should send the appellant any and all forms required to assess her current financial status, including a VA Form 21 0518 1, Eligibility and Verification Report, a VA Form 21 8416 Medical Expense Report and a VA Form 5655, Financial Status Report so that she can provide the necessary data concerning the years 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015.  The RO should assist the appellant where necessary in order to obtain a complete picture based on the reported figures.

2.  The appellant's income should be confirmed, particularly her SSA income.  Additionally her medical expenses for the period in question should also be reviewed.

3.  After completing all indicated development, the VA Pension Management Center should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




